         Case 3:20-cv-00236-HTW-LGI Document 29 Filed 09/07/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

   GREGORY MARQUE HILLIE,                                                          PLAINTIFF
   #87985

   V.                                       CIVIL ACTION NO. 3:20-cv-236- HTW-LGI

   SHERIFF KELVIN WILLIAMS                                                       DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge LaKeysha Greer Isaac. Said document was filed on August 13, 2021.

[Docket no. 28]. To date, Plaintiff has not filed any objections to the Report and Recommendation.

        Based upon the evidence therein contained, this Court finds the Report and Recommendation

well-taken; therefore, the Report and Recommendation of the United States Magistrate Judge

[Docket no. 28] is hereby ADOPTED as the order of this Court.

         This Court hereby GRANTS Defendant Sherriff Kelvin William’s Motion to Dismiss or,

Alternatively, to Revoke Plaintiff’s In Forma Pauperis Status [Docket no. 18]. Accordingly,

Plaintiff’s Complaint hereby is DISMISSED WITH PREJUDICE.

        SO ORDERED AND ADJUDGED this the 7th day of September, 2021.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
